Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is responsive to communication(s) filed on 3/9/2021.
2.	Claims 1-4, 6-16 and 18-20 are presented for examination.
Response to Amendment
3.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections below.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable Mahatme et al. UP Pub. No. 9947391 (previous cited) in view of Das et al. US Patent No. 9786362 (previous cited) or the abstract of Holcomb US Pub. No. 20160065379 (previous cited) .
	As per claims 1, 3-4, 6-11, 13-16, 18 and 20, Figs. 1-3, and 6 and an abstract of Mahatme disclose a method for generating a digital code (col. 2, lines 10-12), the method comprising: writing a same predetermined logic state (col. 2, lines 12-13) to each bit cell of a memory array, wherein the memory array includes a plurality of bit cells (26 and 28), a plurality of word lines (WLs, Fig. 7), and a plurality of bit line pairs (BLN, Fig. 7) , wherein each memory cell is coupled to a bit line pair (BL0 and BLB0) of the plurality of bit line pairs (Fig. 6) each memory cell is coupled to a word line (WL) of the plurality of word lines, wherein a bit line pair includes a true bit line (BL0) and a complement bit line (BLB0, Fig. 2);  a0) of the memory array to a first input (+ of 36 or 106 of Fig. 7, col. 7, lines 1-20) of a comparator; coupling a second bit line (BL1) of the memory array to a second input (- of 36 or 106 of Fig. 7) of the comparator, the second bit line is coupled to different bit cells than the first bit line; coupling a third bit line (BL2, Fig. 7) to the first bit line and coupling a fourth bit line (BL3, Fig. 7) to the second bit line, wherein each of the first, second, third, and fourth bit lines are all either one of a true bit line or a 
	Mahatme fails to disclose wherein activating the plurality of word lines at the same time couples  multiple bit cells to each of the first and second bit lines to output the logic bit. However, Figs. 10 and 11 and column 11, line 55 to col. 12, line 9 of Das discloses activating at least two of the plurality of word lines at the same time in the memory array. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Das’ memory circuit which utilizes activating at least two of the plurality of word lines at the same time in the memory array as taught by Das in order to reduce in useful capacity of the memory circuit to store data (col. 12, lines 15-20).
	As per claims 2, 12 and 19, a title and Fig. 2 of Mahatme discloses a physically unclonable function (PUF) and outputting the logic bit is a PUF response.
	Response to Arguments
5.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections as set forth in the rejection above.
For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOAI V HO/Primary Examiner, Art Unit 2827